               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


PR Nita Gordon, Personal
Representative of the Estate of
Antonio Gordon,                       Case No. 18-13834

                       Plaintiff,     Judith E. Levy
                                      United States District Judge
v.
                                      Mag. Judge R. Steven Whalen
Keith Bierenga,

                       Defendant.

________________________________/

            ORDER TO PRODUCE A PRIVILEGE LOG

     This matter is before the Court on Defendant Officer Bierenga’s

request to discuss the Court’s October 17, 2019 Order Granting Plaintiff’s

Amended Motion to Compel the Production of Officer Keith Bierenga’s

Personnel, Employment, and Disciplinary Files. (ECF No. 51.) On

November 7, 2019, the Court held a telephonic status conference on this

matter. For the reasons set forth on the record, and consistent with what

was set forth on the record, Defendant will turn over the requested

materials no later than November 14, 2019, by 5pm.
IT IS SO ORDERED.

Dated: November 8, 2019                     s/Judith E. Levy
Ann Arbor, Michigan                         JUDITH E. LEVY
                                            United States District Judge




                         CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served upon
counsel of record and any unrepresented parties via the Court=s ECF System to their
respective email or First Class U.S. mail addresses disclosed on the Notice of
Electronic Filing on November 8, 2019.


                                            s/William Barkholz
                                            Case Manager
